 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSkogrand-Buesing, Inc. and International Union ofOperating Engineers, Local No. 9, AFL-CIO, Peti-tioner. Case 27-RC-5716March 20, 1979DECISION AND CERTIFICATION OFREPRESENTATIVEBY MFMBHRS JENKINS, MURPHY, AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion' held on July 13, 1978,2 and the Regional Direc-tor's report, pertinent parts of which are attachedhereto as an appendix, recommending disposition ofsame. The Board has reviewed the record in light ofthe Employer's exceptions and brief, and herebyadopts the Regional Director's findings and recom-mendations.3CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for International Union of Op-erating Engineers. Local No. 9, AFL-CIO, and that,pursuant to Section 9(a) of the National Labor Rela-tions Act, as amended, the said labor organization isthe exclusive representative of all the employees inthe following appropriate unit for the purposes of col-lective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of em-ployment:All service department employees including me-chanics, helpers, welders and parts employeesemployed by the Employer at the Employer's fa-cility at 2630 Delta Drive, Colorado Springs,Colorado; but excluding all office clerical em-ployees, truckdrivers, guards and supervisors asdefined in the Act.MEMBER MURPHY, dissenting:Contrary to my colleagues in the majority and theRegional Director, I would set the election aside ongrounds that Supervisor Redd's admitted threats thatemployee Ellis would be fired if he did not vote forthe Union violated the laboratory conditions neces-sary for the holding of a free and fair election.I The election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was three for, and one against the Peti-tioner; there was one challenged ballot, an insufficient number to affect theresults.2 All dates hereinafter are 1978 unless otherwise indicated.We share our colleague's concern for maintaining an election atmospherefree of coercion. However, we cannot ignore well-settled principles ofagency, and we will not allow an employer to object successfully to its owncoinduct, whether such conduct be pro or antiunion.Although there can be no question that a supervi-sor's statement to an employee that the latter will bedischarged if he does not vote in accordance with thesupervisor's desires is objectionable, the majority re-fuses to set the election aside and adopts the RegionalDirector's finding that the Employer was afforded butdid not avail itself of the opportunity to disavow thesupervisor's conduct. The Board's objective in repre-sentation proceedings is the holding of free and fairelections. However, the effect of the majority's hold-ing here is to "punish the Employer" for its inactionrather than to insure that the election is conducted inan atmosphere free of coercion, and thus their con-cern is misplaced. Indeed, the majority has neglectedto consider the possibility that the results of the elec-tion may not represent the free choice of the employ-ees. and hence they may be "punishing" the employ-ees as well. The fact that there were onlyapproximately four employees in the unit renders iteven more likely that the threat was repeated; there-fore, such a consideration is all the more compelling.Rather than uphold the election result here, wherethere is at least a question as to the true desire of theemployees, the Board's objective of holding free andfair elections would be better served by setting theelection aside.The foregoing is not be taken as a conclusion that Iwould never find that an employer's failure to dis-avow supervisory conduct requires that the employernot benefit by its own inaction. Indeed, I agree withthe holdings of Diversified Products Corporation, 199NLRB 1024 (1972); and Talladega Cotton Factory,Inc., 91 NLRB 470 (1950), both cited by the RegionalDirector. In those cases, however, the supervisoryparticipation in the union campaign was relatively in-significant, and, unlike the instant case, there was noallegation that a prounion supervisor had threatenedan employee with discharge if the latter failed to votefor the union. Accordingly, I find those cases inappo-site to the situation presented here. On the basis of allthe foregoing, I would sustain the objection and re-luctantly set the election aside.APPENDIXObjection No. I1. Throughout the preelection campaign the Union usedMr. Steve Redd, a company supervisor, to actively aid theUnion in its organizational efforts to solicit and secure au-thorization cards from the Company's employees. Said su-pervisory employee threatened, intimidated, and coercedemployees working in the bargaining unit in an effort tosecure their support on behalf of the Union.Objection No. 22. Specifically, on or about July 7, 1978, Mr. Steve Redd,a Company supervisor, initiated a converation with a mem-241 NLRB No. 40292 SKOGRAND-BUESING, INC.ber of the bargaining unit and informed him that when theUnion got in, Redd would see that the employee would befired if he did not vote for the Union in the election.The Employer's objections relate to similar or identicalincidents and conduct and therefore those objections will beconsolidated for the purposes of this report.The investigation disclosed that on or about June 20,1978, employee Mickey Ellis, mechanic, began employmentwith the Employer. Discussion with other employees re-vealed he was not in favor of the Union. About July 6,1978, Ellis was working his night shift and was at the shopat 11:00 p.m. Ellis, in his affidavit, stated Redd came intothe shop and engaged him in a conversation concerning theupcoming election. Ellis advised Redd he was not in favorof the Union. Redd told Ellis if he didn't vote for the Unionhe would see that Ellis was fired. Ellis replied that Reddmight as well see that he was fired. Redd. in his affidavit,admits making the threat.Ellis further stated in his affidavit that the following Sat-urday, July 8, 1978, he had a conversation with CompanyPresident Thomas Buesing. Ellis initiated the conversationand advised Buesing that Redd had discussed the Unionwith him and that Redd had told him if he didn't vote forthe Union Redd would see that he was fired. Ellis toldBuesing he did not mind discussing the Union but he didnot like threats. Ellis stated that Buesing didn't respond andthe two of them had a general conversation with Buesinggiving Ellis a "verbal back patting." Buesing states in hisaffidavit that Ellis advised him of Redd's threatening himwith his job, and he replied to Ellis that he though[t] Elliswas doing a "good job."It is the union's position that Redd did not act as agentfor the union and has never been an agent of the union.Further, if Redd did engage in such activity, he did so onlyon his own.Under the assumption that Redd is a supervisor, as theEmployer contends, it does not appear that Redd's threat isgrounds for setting aside the election. The Board has heldthat where the Employer has knowledge of supervisory par-ticipation in union activity, as is the case here, and does notseek to dissipate any possible coercive effect of such ac-tivity, it will not allow the Employer to take advantage ofits inability to control its supervisory staff. See DiversifiedProducts Corporation, 199 NLRB 1024 (1972), and Tallade-ga Cotton Corporation, 91 NLRB 470 (1950). In the instantcase the Employer (through Buesing) had ample opportuni-ty to disavow Redd's threat of Ellis and thereby attempt todissipate any possible effects of said threat on the results ofthe election. Instead, Buesing merely chose to ignore thethreat and engage in an innocuous conversation which in-cluded some faint praise of Ellis' ability to perform his job.Under these circumstances, I find that there is insufficientgrounds for setting aside the election.293